Citation Nr: 1327194	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  11-15 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected irritable bowel syndrome (IBS), gastroenteritis, and gastroesophageal reflux disease (GERD) with dysphagia and odynophagia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel





INTRODUCTION

The Veteran served on active duty from September 1975 to September 1979 and from December 2001 to April 2002.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  In that decision, in pertinent part, the RO granted service connection for IBS, gastroenteritis and GERD with dysphasia and odynophagia, and assigned an initial 10 percent rating effective from January 1, 2009.  The Veteran disagreed with the initial rating and appeals for a higher rating.  

The Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the RO in July 2010.  A transcript of his testimony is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an initial disability rating in excess of 10 percent for the service-connected IBS, gastroenteritis and GERD with dysphagia and odynophagia (IBS and GERD).  

The only examination of record with respect to this disability is from November 2008, nearly 5 years ago.  The United States Court of Appeals for Veterans Claims (Court), has stated that the duty to assist claimants in developing the facts pertinent to their claims may, under appropriate circumstances, include a duty to conduct a thorough and contemporaneous medical examination.  Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  In addition, the VA duty to assist includes the conduct of VA examination where the record does not adequately reveal the current state of the claimant's disability.  Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992) citing Schafrath V. Derwinski, 1 Vet.App. 589, 595 (1991).

The November 2008 examination is inadequate for rating purposes.  The examination was a general medical examination which included two paragraphs describing symptoms associated with the IBS and GERD at that time, as reported by the Veteran.  The examiner's examination of the Veteran included palpation of the abdomen, liver, spleen and kidneys.  The diagnosis was IBS, likely related to stress issues.  The examiner did not address the Veteran's GERD in the diagnosis.  

The Veteran currently maintains that a higher rating is warranted for IBS and GERD due to his persistent symptoms and decreased functionality.  In May 2013, the Veteran's representative indicated that the Veteran claimed that the severity of his disability was worse than when originally rated.  

In sum, the only examination of record, which is now nearly 5 years old, does not adequately describe the Veteran's symptoms, which the Veteran claims have more recently caused a decrease in functionality.  

In light of the need for an adequate and current medical examination, any VA records pertinent to this issue should be obtained and associated with the claims file, or the Veteran's Virtual VA file.  Any private records pertinent to the claim should also be obtained.

Accordingly, the case is REMANDED for the following action:


1.  Obtain the names and addresses of all medical care providers who treated the Veteran for IBS and/or GERD since January 2009.  After securing the necessary release, the RO should obtain these records.

2.  Obtain all pertinent VA records regarding treatment for IBS and GERD since January 2009.  
3.  Schedule the Veteran for a VA examination with a physician to determine the current nature and severity of (1) the IBS; (2) the GERD; and (3) and the gastroenteritis, if any.  All indicated gastrointestinal testing, must be conducted.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  

The examiner should indicate the Veteran's GERD symptoms as well as those associated with the IBS, and opine as to which disability is more predominant in nature and/or which disability causes the most functional impairment.  The examiner should also indicate the frequency and duration of symptoms, including whether the Veteran's IBS is mild, moderate or severe.  The examiner should indicate which symptoms, if any, are attributable to each disorder, and to what extent they functionally impair the Veteran.  

In addition, the examiner should inquire as to the work status of the Veteran, and if he claims unemployability, then the examiner should opine as to whether the Veteran's service-connected disabilities, when considered separately, or together, render the Veteran unable to obtain or maintain employment based on his level of education and work history, but without regard to age.  

A complete rationale for all opinions proffered must be included in the report provided.  

4.  The Veteran must be given adequate notice of the date(s) and place(s) of any requested examination(s).  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

5.  After completing any additional necessary development, readjudicate the issue(s) on appeal.  If the disposition of any of the claims remains unfavorable, furnish the Veteran and his representative a supplemental statement of the case and afford the applicable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



